10 So.3d 1178 (2009)
Ivan H. SILVERSTEIN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-857.
District Court of Appeal of Florida, Fourth District.
June 3, 2009.
Ivan H. Silverstein, Pensacola, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed, without prejudice to appellant's right to seek relief if pre-sentencing *1179 jail time credit is being sought, by proper motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), showing where it is clear on the face of the record that he is entitled to jail credit, and in what amount. See Smith v. State, 682 So.2d 147 (Fla. 4th DCA 1996). See also Woody v. State, 993 So.2d 1158 (Fla. 4th DCA 2008).
GROSS, C.J., TAYLOR and CIKLIN, JJ., concur.